     Case 4:19-cv-00226 Document 203 Filed on 07/02/20 in TXSD Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

DWIGHT RUSSELL, ET AL.                         §
    On behalf of themselves and all            §
    Others similarly situated,                 §
                                               §
              Plaintiffs,                      §
                                               §
v.                                             §     CIVIL ACTION NO. 4:19-CV-00226
                                               §
HARRIS COUNTY, TEXAS, ET AL.,                  §
                                               §
              Defendants.                      §


                   NOTICE OF APPEARANCE OF LEAD ATTORNEY


       The undersigned Assistant Attorney General hereby makes her entry of appearance as lead

attorney on behalf of defendant Judge Randy Roll.

                                            Respectfully Submitted.

                                            KEN PAXTON
                                            Attorney General of Texas

                                            JEFFREY C. MATEER
                                            First Assistant Attorney General

                                            RYAN L. BANGERT
                                            Deputy First Assistant Attorney General

                                            DARREN L. MCCARTY
                                            Deputy Attorney General for Civil Litigation

                                            SHANNA E. MOLINARE
                                            Assistant Attorney General
                                            Chief, Law Enforcement Defense Division
Case 4:19-cv-00226 Document 203 Filed on 07/02/20 in TXSD Page 2 of 3



                               /s/ Courtney Corbello
                               COURTNEY CORBELLO
                               Assistant Attorney General
                               Texas State Bar No. 24097533
                               SD ID No. 3089117
                               courtney.corbello@oag.texas.gov

                               Law Enforcement Defense Division
                               Office of the Attorney General
                               P.O. Box 12548
                               Austin, Texas 78711-2548
                               (512) 463-2080 / Fax (512) 936-2109

                               ATTORNEYS FOR DEFENDANT JUDGES




                              Page 2 of 3
     Case 4:19-cv-00226 Document 203 Filed on 07/02/20 in TXSD Page 3 of 3



                             NOTICE OF ELECTRONIC FILING

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify

that I have electronically submitted for filing, a true and correct copy of the above and foregoing in

accordance with the Electronic Case Files System of the Southern District of Texas, on this 2ND

day of July 2020.

                                               /s/ Courtney Corbello
                                               COURTNEY CORBELLO
                                               Assistant Attorney General



                                 CERTIFICATE OF SERVICE

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify

that a true and correct copy of the above and forgoing has been served on all counsel of record via

e-mail through the Southern District of Texas’ ECF System on this 2ND day of July 2020.


                                               /s/ Courtney Corbello
                                               COURTNEY CORBELLO
                                               Assistant Attorney General




                                              Page 3 of 3
